                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division


UNITED STATES OF AMERICA                    )
                                            )
V.                                          )          Criminal No. 3:13CR97-rHEH
                                            )
ANTHONY T. CHAMPION,                        )
                                            )
       Petitioner.                          )

                               MEMORANDUM OPINION
                            (Denying 28 U.S.C.§ 2255 Motion)

        Anthony T. Champion, a federal inmate proceeding pro se, submitted this motion

under 28 U.S.C. § 2255 to vacate, set aside, or correct his sentence ("§ 2255 Motion,"

ECF No.65).' Champion contends that he received ineffective assistance of counsel.^

Specifically, Champion argues that he is entitled to relief on the following grounds:^
        Claim One      Counsel rendered ineffective assistance because "[c]ounsel
                       failed to take notice of the fact that the trial proceedings
                       were over the time period limit under the Speedy Trial Act."
                       (§ 2255 Mot. 4.)

        Claim Two       Counsel rendered ineffective assistance "at the plea stage of
                        the trial proceedings" because Champion "would not have
                        pled guilty if not for Counselor [Peluso's] threats and
                        intimidations." {Id.)



'The Court corrects the capitalization and punctuation in the quotations from Champion's
submissions. The Court employs the pagination assigned to the parties' submissions by the
CM/ECF docketing system.

^ "In all criminal prosecutions, the accused shall enjoy the right...to have the Assistance of
 Counsel for his defence." U.S. Const, amend. VI.

^ The Court employs the pagination assigned to Champion's submissions by the CM/ECF
docketing system. The Court corrects the capitalization, punctuation, and spelling in the
 quotations from Champion's submissions.
       Claim Three     Counsel rendered ineffective assistance because counsel
                       failed "to perfect a defense" by refusing to "view the
                       videotape" that "affirmed [a] defense of not guilty." {Id.)

       Claim Four      Counsel rendered ineffective assistance "at the direct appeal
                       stage by not objecting to all errors." {Id. at 5.)

       Claim Five      Counsel rendered ineffective assistance "as to the weapons
                       possession" charges because "[t]he weapons were found in
                       the trunk and not in close proximity of[Champion]." {Id.
                       at 7.)

       Claim Six       Counsel rendered ineffective assistance "for allowing a
                       federal prosecution when the sole subject matter was state
                       and premised on a traffic stop under state law." {Id.)

       Claim Seven     Counsel rendered ineffective assistance "as to the search of
                       the vehicle's trunk." {Id.)

       Claim Eight     Counsel rendered ineffective assistance "under federal law's
                       Terry\^\ stop decision" because "[ujnder federal law there is
                       no violation contained within any statute that makes it a
                       crime to wrap an air freshener around the rearview mirror to
                       eliminate odor." {Id. at 8.)

The Government responded, asserting that Champion's claims lack merit. (BCF

No. 71.)^ Champion filed a Reply.^ (ECF No. 72.) For the reasons set forth below,


4 Terry V. Ohio,392 U.S. 1 (1968).

^ The Govemment filed two identical response briefs, the second of which includes an attached
exhibit. (ECF Nos. 70, 71;see ECF No. 71-1.) When citing the Government's Response,the
Court includes citations to the second-filed Response(ECF No. 71)because it includes the
attached exhibit(ECF No. 71-1), which was not submitted with the first response brief.
{See ECF No. 70.)

^ Although Champion's Reply is entitled "Pursuant to Fed. R. Civ. P. 15(D)," Champion failed to
request leave of Court to supplement his initial pleading. See Fed. R. Civ. P. 15(d).
Accordingly, to the extent that Champion seeks to add vague new claims in his Reply,the Court
notes that Champion may not do so by a passing reference in this filing. See Snyder v. United
States,263 F. App'x 778,779-80(11th Cir. 2008)(refusing to consider petitioner's statement in
a reply brief as an attempt to amend his § 2255 motion to add a new claim); E.L du Pant de
Champion's § 2255 Motion(ECF No.65)will be denied.

                            I.     PROCEDURAL HISTORY

       On June 4, 2013, a grand jury charged Champion with possession of a firearm by a

convicted felon (Count One), transportation and shipment of stolen firearms in interstate

and foreign conunerce (Count Two), and possession of a firearm "which had had the

importer's or manufacturere's serial number removed, obliterated, and altered and which

had been shipped and transported in interstate and foreign commerce" (Count Three).

(Indictment 1-2,ECF No. 1.)

       On August 19, 2013, Champion, proceeding with counsel, filed a Motion to

Suppress, requesting that the Court "suppress all evidence seized and statements made as

a result of the illegal traffic stop which occurred on January 31, 2013." (ECF No. 12,

at 1.) On September 24, 2013, the Court held a hearing on the Motion to Suppress. {See

ECF No. 16.) By Memorandum Opinion and Order entered on October 17, 2013, the

Court denied the Motion to Suppress, concluding that "[t]he Trooper had probable cause

to search the vehicle to determine if there was additional marijuana in the car. That

probable cause covered the entire vehicle, including the trunk. Therefore, the troopers

lawfully observed and seized the firearm." (ECF No. 17, at 5; ECF No. 18.)

       On October 29,3013, Champion filed a letter motion to appoint new counsel(ECF

No. 19, at 1), and on October 31, 2013, Champion filed a second letter motion to appoint

Nemours & Co. v. Kolon Indus., Inc., 847 F. Supp. 2d 843, 851 n.9(E.D. Va. 2012); Equity in
Athletics, Inc. v. Dep't ofEduc., 504 F. Supp. 2d 88,111 (W.D. Va. 2007)(citations omitted)
(explaining that"new legal theories must be added by way of amended pleadings, not by
arguments asserted in legal briefs"). Thus,to the extent that Champion seeks to add any vague,
new claims in his Reply,the new claims will receive no further consideration in this action.
new counsel(ECF No. 20, at 1). Subsequently, on October 31, 2013, counsel, Elizabeth

W. Hanes, filed a Motion to Withdraw as Counsel and for the Appointment of Substitute

Counsel. (ECF No.21, at 1-2.) By Order entered on November 5, 2013, the Court

granted Ms. Hanes's motion, and directed the Clerk to appoint new counsel to assist

Champion. (ECF No.22, at 1.) Joseph R. Peluso, Jr., was appointed as counsel. (ECF

No.23, at 1.)

       On November 19, 2013, Champion filed a pro se letter motion, entitled "Motion

for Dismissal of All Charges." (ECF No. 30.) By Order entered on November 20, 2013,

the Court denied the motion without prejudice, explaining that "[a]s a Defendant that is

represented by counsel. Champion must file motions through his court-appointed attorney

or, in the alternative, proceed pro je." (ECF No. 31, at 1.)

       On November 25, 2013, Champion, proceeding pro se with counsel on standby,

pled guilty to Count Two ofthe Indictment. (Plea Agreement ^ 1, ECF No. 36; see ECF

No. 35, at 1.) In the Plea Agreement, Champion agreed that he was pleading guilty

because he was "in fact, guilty ofthe charged offense,""admit[ted] the facts set forth in

the statement offacts filed with this plea agreement[,] and agree[d] that those facts

establish guilt ofthe offense charged beyond a reasonable doubt." (Plea Agreement 13.)

Champion also agreed that "[t]he maximum penalties for this offense are a term of

imprisonment for ten years, a fine of$250,000, a special assessment, and up to three

years of supervised release" {id. ^ 1), and "that the Court has jurisdiction and authority to

impose any sentence within the statutory maximum          " {Id. ^5.)
      Further,the Plea Agreement provided that "[t]he United States makes no promise

or representation concerning what sentence the defendant will receive    " {Id.)

Champion agreed that he understood that he was waiving his right to appeal his

conviction and "any sentence within the statutory maximum described above(or the

manner in which that sentence was determined)...      {Id. 6.) "As a condition ofthe

execution of[the Plea Agreement] and the Court's acceptance of[Champion's] plea of

guilty, the United States [agreed to] move to dismiss the remaining counts ofthe

indictment against[Champion]." {Id. ^ 10.)

      In the accompanying Statement of Facts, Champion agreed that the following facts

were true and correct:


              1.     On or about January 31, 2013, in the Eastern District of
      Virginia and within the jurisdiction of this Court, ANTHONY T.
      CHAMPION did knowingly and unlawfully transport and ship in interstate
      and foreign commerce stolen firearms, to wit: an HS Products .40 caliber
      semi-automatic pistol, model XD40, serial number US385578, knowing
      and having reasonable cause to believe that the firearms were stolen.
      (In violation of Title 18, United States Code, Section 922(1)).
             2.      On January 31, 2013, defendant Champion was traveling
      northbound on Interstate 95 from Georgia to Boston when he was [word
      omitted by agreement of the parties] stopped by a Virginia State trooper in
      the vicinity of milepost 100. During the ensuing encounter, the trooper
      [word omitted by agreement ofthe parties] searched the trunk ofthe vehicle
      defendant was operating and recovered a Taurus .380 caliber semi
      automatic pistol, model PT738 TCP, serial number 46457B; a Colt .38
      Special caliber revolver, model Detective Special, serial number B54227; a
      Haskell .45 caliber semi-automatic pistol, model JHP45, serial number
      X497011; a Charter Arms .38 Special caliber revolver, model Undercover,
      serial number 221885; an RG Industries .38 Special caliber revolver, model
      39, serial number X017281; an HS Products .40 caliber semi-automatic
       pistol, model XD40, serial number US385578; a High Point 9mm semi
       automatic pistol, model C9, serial number 1647499; a Ruger .44 caliber
       revolver, model Super Black Hawk, serial number 86-03594; and an
      Intratec 9inm semi-automatic pistol, model TecDC 9, with an obliterated
      serial number.
            3.    Each of the guns listed in paragraph 2 was, at the time, a
      "firearm" as defined in 18 U.S.C. §§ 921 and 922 (I), and each had
      previously traveled in and affected interstate commerce in that each firearm
      was manufactured outside the Commonwealth of Virginia and defendant
      transported each firearm into the Commonwealth of Virginia on or about
      January 31,2013.
             4.     Defendant knowingly and unlawfully possessed each of the
      nine firearms listed in paragraph 2.
           5.     The HS Products .40 caliber semi-automatic pistol, model
      XD40, serial number US385578 firearm was stolen from Phoenix City,
      Alabama.
            6.      [Paragraph omitted by agreement ofthe parties.]
             7.     Defendant was not lawfully permitted to possess any of the
      firearms listed in paragraph 2 as, prior to January 31, 2013, he had been
      convicted of a crime punishable by imprisonment for a term exceeding one
      year. His rights had not been restored, and he was, on January 31, 2013,
      prohibited by federal law from possessing a firearm.

(Statement ofFacts If 1-7, BCF No. 37.)

      During the Rule 11 proceedings on November 25,2013, prior to accepting

Champion's guilty plea, the Court conducted a thorough examination of Champion
regarding his decision to proceed pro se. (See, e.g., Nov. 25,2013 Tr. 3-9,ECF No.68.)
In conducting this examination,the Court summarized Champion's complaints regarding

his counsel as follows:

             Now, what I am hearing from you is that, and I've heard it from you
       before, is that you don't like the fact that the lawyers come and they tell
       you what any lawyer assigned to you is going to tell you: "These are your
       options and this is what you are looking at. And I'm calculating, based on
       my education and training, that this is your best option."

(Nov.25, 2013 Tr. 6-7.) The Court then outlined "the essential terms" ofthe Plea
Agreement, and Champion confirmed his understanding ofthe charge to which he was
pleading guilty and the penalties for the charge. (Nov.25,2013 Tr. 9-12.) Champion
agreed that "to the best of[his] knowledge what's contained in [the] Statement ofFacts

[was]true and accurate." (Nov. 25, 2013 Tr. 12.) When asked if"anyone [had]

promised [him] anything other than what's contained in [the] written Plea Agreement to

get[him]to plead guilty," Champion responded: "No,sir." (Nov. 25, 2013 Tr. 11.)

Further, when asked if"anyone [had] attempted in any way to force[him]to plead

guilty," Champion responded: "No,sir." (Nov.25,2013 Tr. 11.) Champion agreed that
he was pleading guilty "because in [his] own mind [he][was] in fact guilty as charged in

Count Two of[the][I]ndictment." (Nov. 25,2013 Tr. 11.)

       The Court explained that Champion's maximum sentence was ten years of

incarceration and that the exact sentence would depend upon the sentencing guidelines

and Champion's criminal history. (Nov. 25,2013 Tr. 11,13-14.) Champion agreed that

he understood that, at this point, any estimated sentences were predictions not promises..

(Nov.25,2013 Tr. 13-14.) The Court accepted Champion's guilty plea, finding that it

was knowing and voluntary, and supported by an independent basis offact. (Nov.25,

2013 Tr. 15.) After the Court accepted Champion's guilty plea. Champion requested new

counsel "to help [him] with [his] Sentencing Guidelines." (Nov. 25, 2013 Tr. 16.)

       Prior to Champion's sentencing hearing, Mr.Peluso, who had served as standby

counsel during the Rule 11 proceedings in which Champion proceeded pro se, filed a

Motion for New Coimsel or. In the Alternative, to Proceed Pro Se. (ECF No. 39, at 1-2.)

By Order entered on December 9,2013,the Court granted the motion, and directed the

clerk to appoint new counsel "to assist[Champion] in the remaining proceedings in the
case presently before the Court." (EOF No.40,at 1.) John S. Davis, V,was appointed as
counsel. (EOF No.41, at 1.)

       After Champion's guilty plea and the appointment ofnew counsel, a Pre-Sentence

Investigation Report("PSR") was prepared. (PSR,ECF No.44.) With a three-point

reduction for acceptance ofresponsibility {id.    18-19), Champion's total offense level

was 26. {Id. ^ 73.) Based on Champion's prior convictions, he received a total of
14 criminal history points(PSR Addendum A-1), and his criminal history placed him in

Criminal History Category VI. (PSR^ 74.) Champion's sentencing guidelines range was

120 to 150 months ofincarceration. (PSR Wkst. D,at 1.) However, Count Two carried a

restricted statutory maximum of 120 months ofincarceration. {Id.)

       On February 18, 2014, the Court entered judgment against Champion and

sentenced him to a total of 120 months of imprisonment. (J. 2,ECF No. 51.) Champion,

through counsel, filed a Notice of Appeal. (ECF Nos. 53, 54.) On appeal. Champion
argued that "the denial of his motion to suppress evidence fi-om the vehicle search was
erroneous because the mere odor of burnt marijuana in the passenger compartment is

insufficient to establish probable cause to search the trunk of a car." United States v.

Champion,609 F. App'x 122, 122(4th Cir. 2015). The United States Court of Appeals
for the Fourth Circuit affirmed this Court'sjudgment, holding "that the district court did

not err in finding there existed probable cause to search the trunk ofthe car." Id. at 125.

The Fourth Circuit held:

       .... Here, several factors in the aggregate amounted to probable cause for
       the troopers to believe that contraband existed generally within the car,
       including the trunk.
       First, the strong odor of marijuana is the most obvious factor
supporting a finding of probable cause. See United States v. Humphries,
372 F.3d 653, 658 (4th Cir. 2004)("We have repeatedly held that the odor
of marijuana alone can provide probable cause to believe that marijuana is
present in a particular place.... While smelling marijuana does not assure
that marijuana is still present, the odor certainly provides probable cause to
believe that it is."). Trooper Treakle's undisputed testimony that he
recognized the "strong odor" of marijuana immediately upon his approach
to the vehicle, coupled with Champion's tantalizingly ambiguous response
to his inquiry whether there was contraband in the car ("none that I know
of)provide compelling evidence that it was reasonable for him to conclude
that there was a "fair probability" that marijuana (or other contraband) was
located generally within the car. See [United States v.] Kelly, 592 F.3d
[586,] 592[(4th Cir. 2010)].
        Second, Ms. Wyatt's admission that the occupants of the car had
been smoking '^veed" while driving on the highway further supports the
conclusion that the troopers had probable cause to search the trunk, and not
just the passenger compartment, for contraband. This admission is
especially important here because of the temporal element: the passenger
admitted that the occupants had been smoking "weed" while on the
highway on which they were pulled over. Thus, the admission established
a fair probability that contraband, specifically marijuana, was present in the
car at the time it was pulled over. And, since even personal use quantities
of marijuana can be stored in a trunk, there was a fair probability that
marijuana would be found in the trunk. See United States v. Turner,
119F.3d 18, 20-21 (D.C. Cir. 1997)(rejecting defendant's argument that
evidence of personal use of marijuana is insufficient to support a finding of
probable cause to search the trunk of the car and collecting cases in which
police officers were justified in searching the trunk of cars after finding
evidence of marijuana use).
       Finally, the occupants' inconsistent answers as to their travel plans
also contribute to a finding of probable cause to search the trunk for
contraband insofar as the inconsistencies supported an inference of ongoing
criminal activity. See United States v. Ortiz, 669 F.3d 439, 445 (4th Cir.
2012) (fmding that a defendant's "uncertainty and confusion about his
destination" supported a fmding that probable cause existed to search his
car for contraband); United States v. Guevara, 731 F.3d 824, 831 (8th Cir.
2013)(affirming a finding of probable cause to search a car in part on the
basis that the defendant and her sister "gave inconsistent answers about
which relative they were going to visit, and neither of them knew the
address oftheir final destination").
       In sum, a reasonable law enforcement officer could conclude on this
record that(1)the inconsistencies in the accounts ofthe occupants'journey,
       combined with (2)the strong odor of marijuana,(3) the admission that the
       occupants smoked marijuana in the car during the trip, and (4) Champion's
       apparent "uncertainty" whether there was contraband in the vehicle he
       himself was driving (allegedly all the way to Boston from Virginia) were,
       in the aggregate, indicative of criminal activity, such as(but not necessarily
       limited to) distribution or possession ofillegal narcotics. As such,there was
       probable cause to search the trunk, as both distribution and possession
       quantities of narcotics can be found in the trunk of a car. Thus, in light of
       the totality of the circumstances, there was a fair probability that the car
       contained contraband and that it was stored in the trunk. It follows that the
       district court correctly denied the motion to suppress the firearms
       discovered during a lawful search ofthe vehicle by the troopers.

Id. at 125-26. Further, the Fourth Circuit explained that "the district court's

determination ofprobable cause relied on more than the mere odor of marijuana," id.

at 124-25, and "[bjecause the record reveals other facts which amply support a finding of

probable cause, this case does not necessitate resolving the more difficult question that

the parties present[regarding whether the mere odor of marijuana establishes probable •

cause to search the trunk of a car]." Id. at 125. Thereafter, the Court received the instant

§2255 Motion. (Mot. 1.)

                    IL     INEFFECTIVE ASSISTANCE OF COUNSEL

       To demonstrate ineffective assistance of counsel, a convicted defendant must

show first, that counsel's representation was deficient and second, that the deficient

performance prejudiced the defense. Strickland v. Washington,466 U.S.668,687

(1984). To satisfy the deficient performance prong ofStrickland, the convicted defendant

must overcome the '"strong presumption' that counsel's strategy and tactics fall 'within

the wide range ofreasonable professional assistance.'" Burch v. Corcoran,273 F.3d 577,

588(4th Cir. 2001)(quoting Strickland, 466 U.S. at 689). The prejudice component


                                             10
requires a convicted defendant to "show that there is a reasonable probability that, but for

counsel's unprofessional errors, the result ofthe proceeding would have been different.

A reasonable probability is a probability sufficient to undermine confidence in the

outcome." Strickland, 466 U.S. at 694. In analyzing ineffective assistance of counsel

claims, it is not necessary to determine whether counsel performed deficiently ifthe

claim is readily dismissed for lack of prejudice. Id. at 697.

       In the context of a guilty plea, the Supreme Court modified the second prong of

Strickland to require a showing that "there is a reasonable probability that, but for

counsel's errors,[petitioner] would not have pleaded guilty and would have insisted on

going to trial," Hill v. Lockhart,474 U.S. 52,59(1985). Any assertion by Champion ■

that he would not have pled guilty if he had received better assistance from counsel is not

dispositive ofthe issue. See United States v. Mora-Gomez,875 F. Supp. 1208, 1214

(E.D. Va. 1995). Rather,"[tjhis is an objective inquiry and [highly] dependent on the

likely outcome ofa trial had the defendant not pleaded guilty." Meyer v. Branker, 506

F.3d 358,369(4th Cir. 2007)(internal citation omitted)(citing Hill, 474 U.S. at 59-60).

The Court looks to all the facts and circumstances surrounding a petitioner's plea,

including the likelihood ofconviction and any potential sentencing benefit to pleading
guilty. See id. at 369-70.

       In conducting the foregoing inquiry, the representations ofthe defendant, his

lawyer, and the prosecutor during the plea proceedings,"as well as any findings made by
the judge accepting the plea, constitute a formidable barrier in any subsequent collateral,
proceedings." Blackledge v. Allison, 431 U.S. 63,73—74(1977). In light ofthe strong

                                             11
presumption of verity that attaches to a petitioner's declarations during his plea

proceedings,"in the absence ofextraordinary circumstances, allegations in a § 2255

motion that directly contradict the petitioner's sworn statements made during a properly

conducted Rule 11 colloquy are always 'palpably incredible' and 'patently frivolous or

false.'" United States v. Lemaster,403 F.Bd 216, 221 (4th Cir. 2005)(internal citations

omitted). Thus,the Fourth Circuit has admonished that "in the absence of extraordinary

circumstances, the truth ofsworn statements made during a Rule 11 colloquy is

conclusively established, and a district court should, without holding an evidentiary

hearing, dismiss any § 2255 motion that necessarily relies on allegations that contradict

the sworn statements." Id. at 221-22. No circumstances exist here that would lead the

Court to consider Champion's prior sworn statements as other than truthful.

       A.     Claim One

       In Claim One, Champion contends that he received ineffective assistance of

counsel because "[c]ounsel failed to take notice ofthe fact that the trial proceedings were

over the time period limit under the Speedy Trial Act." (§ 2255 Mot.4.) In his § 2255

Motion, Champion does not specify whether he faults each of his attorneys for failing "to

take notice" ofthe speedy trial violation, or whether he faults a specific attorney. {See

id.) In his Reply, Champion indicates that he faults Ms.Hanes for failing to raise this

issue. (Reply 4-5.)

       The Speedy Trial Act, provides in pertinent part that:

       (b) Any information or indictment charging an individual with the
       commission of an offense shall be filed within thirty days from the date on



                                             12
      which such individual was arrested or served with a summons in
      connection with such charges....
      (c)(1) In any case in which a plea of not guilty is entered, the trial of a
      defendant charged in an information or indictment with the commission of
      an offense shall commence within seventy days from the filing date (and
      making public) of the information or indictment, or from the date the
      defendant has appeared before a judicial officer of the court in which such
      charge is pending, whichever date last occurs

      (h)The following periods of delay shall be excluded in computing the time
       within which an information or an indictment must be filed, or in
      computing the time within which the trial of any such offense must
      commence:

         (1)Any period of delay resulting from other proceedings concerning the
          defendant, including but not limited to-

             (D) delay resulting from any pretrial motion, from the filing of the
              motion through the conclusion of the hearing on, or other prompt
              disposition of, such motion;

18 U.S.C. §3161. The record reflects that Champion was indicted on June 4,2013(ECF

No. 1), and he had his initial appearance in this matter on July 18, 2013. (See ECF

No.5.) The limitations period under the Speedy Trial Act commenced as ofthe date of

Champion's initial appearance. See 18 U.S.C. § 3161(c)(1).

       The speedy trial clock ran for thirty-two days until Champion filed a Motion to

Suppress on August 19,2013.- (See ECF No. 12.) On October 17,2013,the Court denied
the Motion to Suppress, and at that time, the speedy trial clock began to run again.
(See ECF Nos. 17, 18.) The speedy trial clock then ran for twelve days until Champion .

filed a letter motion to appoint new counsel on October 29, 2013. (See ECF No. 19.)

Two days later, on October 31,2013, Champion filed a second letter motion to appoint
counsel(ECF No. 20), and later that same day, counsel filed a Motion to Withdraw as
Counsel and for the Appointment of Substitute Counsel(ECF No. 21). On November 5,*

                                             13
2013,the Court granted counsers motion, and directed the clerk to appoint new coimsel

to assist Champion. (ECF No. 22.) The speedy trial clock then ran for twenty days until

the Court accepted Champion's guilty plea on November 25,2013. (See ECF No.35.)

Therefore,the speedy trial clock ran for a total ofsixty-four days before Champion pled

guilty, which is within the seventy-day limitations period set forth in the Speedy Trial

Act. See 18 U.S.C. § 3161(c)(1). Thus,counsel reasonably eschewed pursuing

Champion's Speedy Trial Act claim because no violation ofthe seventy-day period set

forth in 18 U.S.C. § 3161(c)(1) occurred, and such claim lacked merit.

       Champion also tersely suggests that his constitutional right to a speedy trial was .

violated. Champion cites to the Fourth Amendment as the basis for this claim. (§ 2255

Mot.4.) However,such claim is properly considered under the Sixth Amendment, which

provides that "[i]n all criminal prosecutions, the accused shall enjoy the right to a speedy
and public trial    " U.S. Const, amend. VI.

       The Sixth Amendment right to a speedy trial "does not attach until the defendant

has been indicted or arrested." Jones v. Angelone,94 F.3d 900,906 n.6 (4th Cir. 1996)

(citations omitted). If the right has been triggered, the Court then considers the following

four factors: "(1)the length ofthe delay;(2)the reason for the delay;"(3)the

defendant's diligence in asserting the speedy trial right; and,(4)any prejudice to the

defendant resulting from the delay. United States v. Thomas,305 F. App'x 960,963(4th

Cir. 2009)(citing Barker v. Wingo,407 U.S. 514,530(1972)). As discussed below,

counsel reasonably eschewed making a speedy trial motion as none ofthese factors tip in

Champion's favor.


                                             14
       With respect to the length of delay,"only an arrest or indictment onfederal

charges starts the speedy trial clock." United States v. Harris, 551 F. App'x 699,704
(4th Cir. 2014)(citations omitted). Champion's Sixth Amendment speedy trial right

attached on June 4,2013, when the grand jury returned the Indictment against him.

(Indictment 1.) Champion was adjudged guilty of Count Two after he pled guilty on

November 25,2013. {See ECF No. 35.) The delay that Champion complains of here was

approximately five months and twenty-one days, and that alone fails to trigger the other

factors enumerated in Barker, See Thomas,305 F. App'x at 963-64("[A]seven-month'

delay was 'entirely too short to trigger further inquiry under Barker[,407 U.S. at 530].'"
(quoting United States v. MacDonald,635F.2dlll5,1117(4th Cir. 1980)(some internal
quotation marks omitted)). Moreover, even considering the other factors, the record does
not establish a speedy trial violation. The delay was caused primarily by the filing of

various motions by Champion,including a Motion to Suppress and several motions

requesting the appointment of new counsel. Finally, Champion has not demonstrated any
prejudice from the delay. Therefore, Champion fails to demonstrate any deficiency or
resulting prejudice from counsel's failure to raise a Sixth Amendment speedy trial

challenge.

       Thus, because Champion's claim regarding a speedy trial violation under either

the Speedy Trial Act or the Sixth Amendment lacks merit, counsel reasonably eschewed,
the challenge Champion urges here and counsel cannot be faulted for failing to raise a

meritless argument. See Moore v. United States, 934 F. Supp. 724,731 (E.D. Va. 1996)
(explaining that"[failure to raise a meritless argument can never amount to ineffective

                                            15
assistance")- Furthermore, Champion fails to demonstrate that counsel's inaction

regarding this meritless argument resulted in any deficiency ofcounsel or resulting

prejudice. See Strickland, 466 U.S. at 687,691;see also Hill, 474 U.S. at 59.

Accordingly, Claim One will be dismissed.

       B.     Claim Two


      In Claim Two,Champion contends that counsel rendered ineffective assistance "at

the plea stage ofthe trial proceedings" because Champion "would not have pled guilty if

not for Counselor [Peluso's] threats and intimidations." (§ 2255 Mot. 4.) Champion

asserts that"Mr.[Peluso] brought the district attorney and his agent to the jail [to]

question[] Champion," and "[a]t all times,[Champion]felt like he was being threatened
and intimidated so he took the plea." {Id.)

       Champion's present allegations regarding the voluntariness of his guilty plea are

contrary to his sworn statements during the Rule 11 plea colloquy. Champion's Plea
Agreement also undercuts Champion's present allegations regarding the circumstances .

surrounding his decision to plead guilty. Specifically, prior to accepting Champion's

guilty plea, the Court conducted a thorough examination of Champion regarding his
decision to proceed pro se. {See, e.g., Nov. 25,2013 Tr. 3—9.) In conducting this

examination, the Court summarized Champion's complaints regarding his counsel as

follows:




                                              16
             Now,what I am hearing from you is that, and I've heard it from you
       before, is that you don't like the fact that the lawyers come and they tell
       you what any lawyer assigned to you is going to tell you: "These are your
       options and this is what you are looking at. And I'm calculating, based on
       my education and training, that this is your best option."

(Nov. 25, 2013 Tr. 6-7.)

       Further, during the Rule 11 plea colloquy, when asked if"anyone [had] attempted

in any way to force [him]to plead guilty," Champion responded: "No,sir." (Nov.25,

2013 Tr. 11.) Further, Champion agreed that he was pleading guilty "because in [his]

own mind [he][was] in fact guilty as charged in Count Two of[the][I]ndictment." (Nov.

25,2013 Tr. 11.) Additionally, in the Plea Agreement, Champion agreed that he was

pleading guilty because he was "in fact, guilty of the charged offense,""admitted]the

facts set forth in the statement offacts filed with this plea agreement[,] and agree[d] that

those facts establish guilt ofthe offense charged beyond a reasonable doubt." (Plea

Agreementf 3.)

       In light of Champion's sworn statements during the Rule 11 proceedings, absent

extraordinary circumstances. Champion's instant statements to the contrary are "palpably

incredible." Lemaster,403 F.3d at 222(citation omitted); see Escamilla v. Jungwirth,

426 F.3d 868,870(7th Cir. 2005)(citations omitted)("It is difficult to see how a

collateral attack based on the proposition that the petitioner's own trial testimony was a

pack oflies has any prospect ofsuccess. Litigants must live with the stories that they tell
under oath."), abrogated on other grounds by McQuiggin v. Perkins, 569 U.S. 383, 397

(2013). Champion fails to demonstrate any such extraordinary circumstances. See

Lemaster, 403 F.3d at 221-22(citations omitted)(explaining that "extraordinary

                                             17
circumstances" may exist if a "petitioner introduce[s] documentary evidence supporting

his claim that he was severely ill, both physically and mentally, and uncounselled at the

time of his Rule 11 colloquy"). Because Champion fails to demonstrate any

extraordinary circumstances,"the truth of[his] sworn statements made during [the]

Rule 11 colloquy is conclusively established." Id. at 222. For this reason alone. Claim

Two can be dismissed.

       Champion also fails to demonstrate any prejudice under Strickland. To establish

prejudice, Champion must show that "but for counsel's errors, he would not have pleaded

guilty and would have insisted on going to trial." Hill, 474 U.S. at 59. "To determine

[Champion's] reasonable likelihood ofgoing to trial, [the Court] must look to the strength

ofthe [Government's] case 'inasmuch as a reasonable defendant would surely take it into

account.'" United States v. Swaby,855 F.3d 233,243 (4th Cir. 2017)(citation omitted).

Champion must show that a decision to proceed to trial "would have been rational under

the circumstances." United States v. Fugit, 703 F.3d 248,260(4th Cir. 2012)(quoting

Padilla v. Kentucky, 559 U.S. 356,372(2010)). "[Champion's]subjective preferences,'

therefore, are not dispositive; what matters is whether proceeding to trial would have

been objectively reasonable in light of all ofthe facts." Id. (citation omitted).

       Here, the evidence of Champion's guilt is overwhelming. Therefore, it is not

reasonably likely that a defendant, such as Champion, would have rationally proceeded to

trial. Specifically, on January 31, 2013, while traveling from Georgia to Boston,

Champion, a convicted felon who was not permitted to possess firearms, was stopped by

a Virginia State trooper. During this traffic stop, based on several factors, including the

                                             18
odor of marijuana emanating from the vehicle, the admission of one ofthe other

occupants ofthe vehicle that the occupants had smoked marijuana while driving, and the

inconsistent answers provided by the occupants regarding their travel plans, the Virginia

State troopers had probable cause to believe that contraband was in the vehicle, including

in the trunk. Upon searching the trunk ofthe vehicle, the Virginia State troopers

recovered several firearms, of which at least one was stolen and one had an obliterated

serial number. Based on this overwhelming evidence of guilt, a rational defendant would

not have risked proceeding to trial. See Fugit, 703 F.3d at 260-61 ("[Pjroceeding to trial

would have been irrational where defendant 'faced overwhelming evidence of her guilt'

and 'had no rational defense. Would have been convicted and would have faced a longer

term ofincarceration.'"(quoting Filla v. United States^ 668 F.3d 368, 373(6th Cir.

2012))).

       Furthermore, as part of Champion's Plea Agreement,the Government agreed to

"move to dismiss the remaining counts ofthe indictment against[Champion]." (Plea

Agreement^ 10.) Therefore, by pleading guilty to Count Two, with respect to

Champion's sentence, he received the benefit ofthe dismissal ofthe remaining two

counts ofthe three-count Indictment. Champion's sworn statements, coupled with the

Government's evidence and the tangible benefit received by Champion, belies any

reasonable probability that Champion "would not have pleaded guilty and would have

insisted on going to trial." Hill, 474 U.S. at 59.




                                              19
       Thus, Champion has failed to demonstrate any deficiency ofcounsel or resulting •

prejudice with respect Champion's decision to plead guilty. See Strickland, 466 U.S.

at 687,691;see also Hill,474 U.S. at 59. Accordingly, Claim Two will be dismissed.

       C.     Claim Three

      In Claim Three, Champion contends that counsel rendered ineffective assistance

because counsel failed "to perfect a defense" by refusing to "view the videotape."

(§ 2255 Mot.4.) Champion explains that "[he] felt like ifcounsel[had] reviewed the

tape,[it] affirmed [a] defense ofnot guilty." (Id.) Champion does not provide any

additional information regarding the specific videotape at issue nor does he describe the

contents ofthe videotape. (See id.)

       As an initial matter, Champion's terse and conclusory allegations regarding

counsel's failure "to perfect a defense" by refusing to "view the videotape"(id.), fail to .

demonstrate deficient performance or prejudice under Strickland. Sanders v. United

States, 373 U.S. 1,19(1963)(finding denial of habeas relief appropriate where petitioner

"stated only bald legal conclusions with no supporting factual allegations"); cf. Bassette

V. Thompson,915 F.2d 932,940^1 (4th Cir. 1990)(explaining that petitioner's failure to
allege "what an adequate investigation would have revealed or what... witnesses might
have said, ifthey had been called to testify" was fatal to his ineffective assistance of

coimsel claim).

       The Court notes that the Government played a video ofthe traffic stop at the

hearing on Champion's Motion to Suppress. (See Sept. 24,2013 Tr. 22,ECF No. 57.)
However, rather than bolstering any potential defense by Champion, this video depicts

                                             20
 the traffic stop ofthe vehicle driven by Champion and depicts the recovery ofthe guns

 from the trunk ofthis vehicle. {See Sept. 24,2013 Tr. 24-26.) Based on the evidence

 presented at the hearing, including this video, the Court denied Champion's Motion to •

 Suppress, concluding that the Virginia State troopers had probable cause to search the

 vehicle, including the trunk, which resulted in the recovery ofthe firearms.' (ECF
 No. 17, at 5.) Champion fails to direct the Court to any evidence to support his vague

 assertions that the videotape would have "affirmed [a] defense of not guilty." (§ 2255

 Mot. 4);see Sanders^ 373 U.S. at 19.

         Therefore, Champion has failed to demonstrate any deficiency ofcounsel or

 resulting prejudice with respect to coimsel's decisions about whether "to view the

  videotape." {See § 2255 Mot.4); see also Strickland,466 U.S. at 687,691. Accordingly,

  Claim Three will be dismissed.

         D.     Claim Four

         In Claim Four, Champion argues that counsel was ineffective "at the direct appeal

  stage by not objecting to all errors." (§ 2255 Mot. 5.) Although Champion contends that
  appellate counsel failed to object "to all errors," Champion only identifies one such error

 that appellate counsel failed to raise. {Id.) Specifically, Champion contends that in the
 PSR,his "criminal history points were calculated wrong," and appellate counsel failed to

  raise this error on direct appeal. {Id.)




'The Fovirth Circuit subsequently affirmed this Court's judgment. United States v. Champion,
  609 F. App'x 122, 126(4th Cir. 2015).

                                              21
      "In order to establish a claim that appellate counsel was ineffective for failing to

pursue a claim on direct appeal,the applicant must normally demonstrate" that appellate
counsel performed deficiently and that a reasonable probability ofa different result

exists. Bell v. Jarvis, 236 F.3d 149, 164(4th Cir. 2000)(citing Strickland, 466 U.S.

at 688,694). A presumption exists that appellate counsel "decided which issues were

most likely to afford relief on appeal." Id.(quoting Pruett v. Thompson,996 F.2d 1560,
1568(4th Cir. 1993)). "[0]nly when ignored issues are clearly stronger than those

presented, will the presumption of effective assistance ofcounsel be overcome." Id.

(quoting Smith v. Robbins,528 U.S. 259, 288 (2000)).

       Here, Champion fails to identify any specific errors regarding the calculation of

his criminal history points. Instead, Champion offers nothing more than vague,

unsupported assertions that his criminal history points "were calculated wrong" and that
appellate counsel was ineffective for failing to raise this issue on direct appeal. (§ 2255

Mot. 5.) Such vague, unsupported allegations fail to demonstrate that the issue

Champion raises here was a clearly stronger argument than those issues counsel chose to
pursue on appeal. Thus, Champion demonstrates no deficiency of appellate counsel or
resulting prejudice. See Sanders, 373 U.S. at 19. Accordingly, Claim Four will be
dismissed.


       £.     Claim Five


       In Claim Five, Champion contends that counsel rendered ineffective assistance "as

to the weapons possession" charges because "[t]he weapons were found in the trunk and



                                             22
not in close proximity of[Champion]."^ (§ 2255 Mot. 7.) Champion further contends

that "[he] did not have constructive possession ofthe weapons found." {Id.)

       As an initial matter, Champion's present allegations are contrary to his sworn

statements during the Rule 11 plea colloquy and the Statement ofFacts accompanying

Champion's Plea Agreement. Specifically, in the Statement ofFacts, Champion agreed

that he "did knowingly and unlawfully transport and ship in interstate and foreign

commerce stolen firearms, to wit: an HS Products .40 caliber semi-automatic pistol,

model XD40,serial number US385578, knowing and having reasonable cause to believe

that the firearms were stolen." (Statement ofFacts ^ 1.) During the Rule 11 plea

colloquy. Champion affirmed that "to the best of[his] knowledge what's contained in

[the] Statement ofFacts [was]true and accurate." (Nov. 25,2013 Tr. 12.) In light of

Champion's sworn statements during the Rule 11 proceedings, absent extraordinary

circumstances, Champion's instant statements to the contrary are "palpably incredible."

Lemaster,403 F.3d at 222(citation omitted). Champion fails to demonstrate any such

extraordinary circumstances. See id. at 221-22(citations omitted). Because Champion

fails to demonstrate any extraordinary circumstances,"the truth of[his] sworn statements

made during [the] Rule 11 colloquy is conclusively established." Id. at 222. For this

reason alone. Claim Five can be dismissed.




® The Court notes that Champion pled guilty to Count Two(transportation and shipment of
stolen firearms in interstate and foreign commerce). (Indictment 2.) The other two counts ofthe
three-count Indictment were as follows: possession ofa firearm by a convicted felon(Coimt
One)and possession ofa firearm with an obliterated serial number(Count Three). {Id. at 1-2.)

                                              23
      Champion also fails to demonstrate any prejudice under Strickland, As discussed

above,to establish prejudice, Champion must show that "but for counsel's errors, he

would not have pleaded guilty and would have insisted on going to trial." HilU 474 U.S.

at 59. With respect to Champion's argument regarding his lack ofpossession ofthe

firearms,to establish actual possession,the Government must"prove that the defendant

voluntarily and intentionally had physical possession of the firearm." United States v.

Scott^ 424 F.3d 431,435(4th Cir. 2005). To establish constructive possession, the

Government"must prove that the defendant intentionally exercised dominion and control

over the firearm, or had the power and the intention to exercise dominion and control

over the firearm. Constructive possession ofthe firearm must also be voluntary." Id.

at 436. In the context of contraband found in a vehicle, "[a] person has constructive

possession over contraband when he has...control over the...vehicle in which it is
concealed." United States v. Hall, 514 F. App'x 352,355 (4th Cir. 2013)(alterations in .

original)(quoting United States v. Armstrong, 187 F.3d 392, 396(4th Cir. 1999))

(concluding that where guns were recovered from a vehicle's trunk,the defendant, who

"drove away with the guns,""had constructive possession ofthe guns").

       Here, contrary to Champion's assertions, there is ample evidence that Champion,

the driver ofthe vehicle, possessed and transported the firearms. Specifically, Champion

was observed driving the vehicle, and during the traffic stop, upon searching the vehicle,

firearms were recovered. {See, e.g., Sept. 24,2013 Tr. 11,20.) Further, Champion

admitted that he had purchased the firearms in Georgia in a "personal sale," and that after



                                            24
this sale, he had possession ofthe firearms for approximately two weeks, (Sept. 24,2013

Tr. 48-49.)

      Therefore, counsel reasonably eschewed raising the challenge that Champion

urges here regarding his possession ofthe firearms, and counsel cannot be faulted for
raising a meritless argument. See Moore,934 F. Supp. at 731. Furthermore, based on the
overwhelming evidence of Champion's guilt, a rational defendant would not have risked
proceeding to trial. See Fugit,703 F.3d at 260-61.

      Thus, Champion has failed to demonstrate any deficiency ofcounsel or resulting

prejudice with respect counsel's decisions with respect to the "weapons possession"
charges. See Strickland,466 U.S. at 687,691;see also Hill, 474 U.S. at 59.

Accordingly, Claim Five will be dismissed.

       F.     Claims Six and Eight

       In Claim Six, Champion contends that counsel provided ineffective assistance by

"allowing a federal prosecution when the sole subject matter was state and premised on a
traffic stop under state law." (§ 2255 Mot. 7.) Champion argues that "[t]he traffic stop .
was premised on an air fireshener being around a rearview mirror and this subject matter
is only a state charge. The federal government has not at least one ounce ofcause to
prosecute this case." (Id.) Similarly, in Claim Eight, Champion contends that counsel
rendered ineffective assistance "under federal law's Terry[, v. Ohio,392 U.S. 1 (1968),]

stop decision" because "[ujnder federal law there is no violation contained within any
statute that makes it a crime to wrap an air fireshener around the rearview mirror to




                                             25
eliminate odor." {Id. at 8.) Champion argues that "[t]his is solely a crime under state not

federal law[;] separation of power issue." {Id.)

       Champion is incorrect. Although the Virginia State trooper was required to have a

valid legal basis to stop Champion's vehicle, see Whren v. United States, 517 U.S. 806,

819(1996), the fact that the traffic stop was initiated based on probable cause of a state

traffic violation does not foreclose federal charges for federal crimes discovered during

the course ofthe traffic stop. Because Champion's claims regarding the lack offederal

jurisdiction over his case lack merit, counsel reasonably eschewed the challenges that

Champion urges here and cannot be faulted for failing to raise these meritless arguments.

See Moore,934 F. Supp. at 731. Furthermore, Champion fails to demonstrate that

counsel's inaction regarding these meritless arguments resulted in any deficiency of

counsel or resulting prejudice. See Strickland, 466 U.S. at 687,691;see also Hill, 474

U.S. at 59. Accordingly, Claim Six and Claim Eight will be dismissed.

       G.     Claim Seven

       In Claim Seven, Champion contends that counsel provided ineffective assistance

"as to the search ofthe vehicle's trunk." (§ 2255 Mot.7.) Champion argues that the

Virginia State trooper "never utilized Duffy, his drug detection canine," and "[tjhis
violates common sense because as an officer ofthe law[,][t]he canine is in the best

situation to alert on drugs."^ {Id. at 8.)


^ In Claim Seven, Champion also vaguely suggests that"[n]o federal law was violated," and
"[t]he cause is to be held under federal laws since the Fed's prosecuted." (§ 2255 Mot. 8.) As
set forth herein, contrary to Champion's assertion, a defendant, such as Champion,can be
charged with any federal crimes that are discovered during the course ofa traffic stop, even

                                               26
       As an initial matter. Champion's terse and conclusory allegations regarding

counsel's ineffective assistance "as to the search ofthe vehicle's trunk," fail to

demonstrate deficient performance or prejudice under Strickland. Sanders^ 373 U.S.

at 19. Moreover, contrary to Champion's assertion, counsel challenged the search ofthe

vehicles' trunk in the Motion to Suppress, and the fact that the Virginia State trooper did.

not use his narcotics canine was an issue raised by Champion's counsel at the hearing on

Champion's Motion to Suppress. {See, e.g., Sept. 24,2013 Tr. 21,33,37.)

       At the hearing, the Virginia State trooper, who works with a narcotics canine,

testified that "[i]f[the officers] smell [marijuana],[they] don't run the dog," and that is

"[the department's] protocol." (Sept. 24,2013 Tr. 21.) Further, one ofthe other

occupants ofthe vehicle admitted "that they had smoked marijuana inside the vehicle."

(Sept. 24, 2013 Tr. 43-44.) Based on this evidence and other evidence presented at the

hearing, the Court denied Champion's Motion to Suppress. Champion fails to articulate

any other challenges he believes counsel should have pursued regarding the "search of
the vehicle's trunk." {See § 2255 Mot. 7-8.)

       Thus,for these reasons, Champion has failed to demonstrate any deficiency of

counsel or resulting prejudice with respect to counsel's decision's regarding challenges to

the search ofthe vehicle's trunk. See Strickland, 466 U.S. at 687,691;see also Hill,474

U.S. at 59. Accordingly, Claim Seven will be dismissed.




when the traffic stop was initially based on probable cause of a state traffic violation. See
supra Part II.F.

                                                 27
                                 in.    CONCLUSION


      For the foregoing reasons, Champion's § 2255 Motion(EOF No.65) will be

denied. The action will be dismissed. A certificate of appealability will be denied.

      An appropriate Order shall issue.



                                                /s/
                                  HENRY E. HUDSON
                                  SENIOR UNITED STATES DISTRICT JUDGE
Date:Sept,lH,26K
Richmond, Virginia




                                            28
